Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 3, 2020

                                       No. 04-20-00070-CV

    THE CITY OF FLORESVILLE; Marissa Ximenez, in her official capacity as City of
  Floresville Council Member, Place 1; Gloria E. Martinez, in her official capacity as City of
 Floresville Council Member, Place 2; Juan Ortiz, in his official capacity as City of Floresville
Council Member, Place 3; Gerard Jimenez, in her official capacity as City of Floresville Council
 Member, Place 4; Gloria Morales Cantu, in her official capacity as City of Floresville Council
   Member, Place 5; and Monica Veliz, in her official capacity as the City of Floresville City
                                          Secretary
                                         Appellants

                                                 v.

     Cecilia 'Cissy' GONZALEZ-DIPPEL, in her official capacity as Mayor of the City of
                     Floresville, Nick Nissen, David Johns and Paul W. Sack,
                                            Appellees

                    From the 81st Judicial District Court, Wilson County, Texas
                                  Trial Court No. CVW1912897
                             Honorable Lynn Ellison, Judge Presiding

                                          ORDER
Panel:          Luz Elena D. Chapa, Justice
                Irene Rios, Justice
                Beth Watkins, Justice

        Appellants’ emergency motion for stay is granted. We ORDER all proceedings in the
trial court, including the effect of and any enforcement of the trial court’s Order Granting
Temporary Injunction, signed January 31, 2020, are stayed pending further order of this court.

         Entered on this 3rd day of February, 2020.

                                                            PER CURIAM

Attested to: ________________________
               Michael A. Cruz,
               Clerk of Court